Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 07/28/2022. Claims 1, 2, 4-16, 17-20 have been amended. Claims 3 and 17 have been canceled. Claims 21 and 22 have been newly added. Claims 1-2, 4-16 and 18-22 are currently pending and have been addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2022 and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-2 and 4-14 are directed to a method (i.e. a process). Claims 15-16, 18, 21-22 are directed to an apparatus (i.e. a machine). Claims 19-20 are directed to a non-transitory computer storage medium (i.e. an article of manufacture). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-2, 4-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: a curriculum package development method, comprising: receiving curriculum information of a curriculum package from a client; receiving a running instruction of the client and running an experiment comprised in the curriculum information; sending a running result of the experiment to the client; and generating, a curriculum package capable of being released wherein the receiving curriculum information of a curriculum package from a client comprises: receiving an editing instruction sent by a first client for editing the experiment, wherein the client comprises the first client, a cooperator account of a cooperator whose identity information meets a preset condition, and the cooperator account has a different permission from an owner account of the curriculum package; and obtain experimental information of the experiment.
Independent claim 9 recite: curriculum package development method, comprising: obtaining, by a client, curriculum information of a curriculum package and sending the curriculum information; in response to receiving a running instruction for an experiment comprised in the curriculum information, sending, by the client, the running instruction; and receiving and displaying, by the client, a running result of the experiment comprised in the curriculum information of the curriculum package wherein the method further comprises: sending, by the client, an invitation to a cooperative development client to invite a user of the cooperative development client to develop the curriculum package together. the cooperative development client is a cooperator account of a cooperator whose identity information meets a preset development condition. and the cooperator account has a different permission from an owner account of the curriculum package.
Independent claim 15 recites: A curriculum package development comprising: receiving curriculum information of a curriculum package from a client; receiving a running instruction of the client and running an experiment comprised in the curriculum information; sending a running result of the experiment to the client; and generating a curriculum package capable of being released on a curriculum application platform, wherein the receiving curriculum information of a curriculum package from a client comprises: receiving an editing instruction sent by a first client for editing the experiment, wherein the client comprises the first client, the first client is a cooperator account of a cooperator whose identity information meets a preset condition, and the cooperator account has a different permission from an owner account of the curriculum package; and parsing the editing instruction to obtain experimental information of the experiment.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss receiving curriculum information of a curriculum package from a client, running an experiment of the curriculum, and sending the result to the client, which is a clear business relation, and one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a server, a memory, a processor, a curriculum application platform, an apparatus, and a non-transitory storage medium. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computers, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
Dependent claims add additional limitations, for example: (claim 2), generating a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment, and sending the preview interface to the client for display; or, in response to a received preview instruction, generating a preview interface for previewing at least one of a layout of the experiment the running result of the experiment, and sending the preview interface to the client for display, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Figure 5 and page 36, which recites “FIG 5 is a schematic structural diagram of a computer device according to an embodiment of the disclosure. As shown in FIG. 5, a hardware entity of Computer Device 500 includes Processor 501, Communications Interface 502, and Memory 503. Processor 501 generally controls overall operation of Computer Device 500. Communications Interface 502 can enable the computer device to communicate with another terminal or server over a network. Memory 503 is configured to store an instruction and application executable by Processor 501, and may further cache to-be-processed or processed data (such as image data, audio data, voice communication data, and video communication data) of modules in Processor 501 and Computer Device 500. The operation may be implemented by flash or a random-access memory (RAM).” The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA US 2020/0357296 A1), hereinafter “Sharma”, over Nanjing Post and Telecommunication University (CN109636691A), hereinafter “Nanjing”.

Regarding Claim 1, Sharma teaches A computer-implemented curriculum package development method, comprising: receiving, by a server, curriculum information of a curriculum package from a client (Sharma, Abstract, teaches an integrated education management method and system for a learning platform for users. Sharma, Figure 3B, E, teaches course setup with courses and course details)
generating, by the server, a curriculum package capable of being released on a curriculum application platform, (Sharma throughout. See Sharma at least, Figure 11, teaches customized learning system. Sharma, para 0002, teaches systems and methods for integrating one or more software of the educational institute to create all-in-one software).
wherein the receiving curriculum information of a curriculum package from a client comprises: receiving an editing instruction sent by a first client for editing the experiment, wherein the client comprises the first client, a login account of the first client is a cooperator account of a cooperator whose identity information meets a preset condition, and the cooperator account has a different permission from an owner account of the curriculum package; and parsing the editing instruction to obtain experimental information of the experiment (Sharma, para 0480, teaches an online communication system amongst users; para 1134, teaches ‘Read/Edit only’ that allows the user to update the content uploaded; Sharma, Figure 2C, teaches User Roles and Access; para 0070, teaches creating user roles and different access types for different users that allows different permission sets and profiles to specify objects and information that the user of the dynamic roles can access…The system also allows different permission sets and profiles to specify objects and information that the users of the dynamic role can access; Figure 34A, element 3409e, teaches editing access; Figure 31A-B, teaches analysis and reports, and running new analysis based on selected course resources and units (Examiner is interpreting the analysis as parsing the information to obtain experimental information of the experiment (of the selected courses/units))’
Yet Sharma does not appear to explicitly teach “receiving, by a server, a running instruction of the client and running an experiment comprised in the curriculum information; sending, by the server, a running result of the experiment to the client.”	In the same field of endeavor Nanjing teaches receiving, by a server, a running instruction of the client and running an experiment comprised in the curriculum information; sending, by the server, a running result of the experiment to the client (Nanjing, Abstract; page 2, discusses experiment function; page 7, teaches an experiment management module with experiment curriculum and whether the experiment had issues (Examiner notes result of the experiment), Further, Nanjing, Abstract and page 7, teaches experimental evaluation. Even further, Nanjing, page 6, teaches online experiment platform middle school student.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sharma with receiving, by a server, a running instruction of the client and running an experiment comprised in the curriculum information; sending, by the server, a running result of the experiment to the client as taught by Nanjing with the motivation to reduce any problems during environment deployment and to improve efficiency of teaching (Nanjing, page 6). The Sharma invention, now incorporating the Nanjing invention, has all the limitations of claim 1.

Regarding Claim 2, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, further comprising: generating a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment, (Sharma, Figure 36, discloses an interface of an educational layout; para 1167, teaches different modules and different stages of interfaces in the system. Further, Nanjing, page 8, teaches an active window experiment can be previewed.); and sending the preview interface to the client for display; (Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents.) or, 
in response to a received preview instruction, generating a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment, (Sharma, Figure 36, discloses an interface of an educational layout; para 1167, teaches different modules and different stages of interfaces in the system); and sending the preview interface to the client for display (Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents.).

Regarding Claim 4, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, wherein the generating, by the server, a curriculum package capable of being released on a curriculum application platform comprises: 
receiving a curriculum package submission instruction sent by a second client to generate the curriculum package capable of being released on the curriculum application platform, wherein the client comprises the second client, and a login account of the second client is the owner account of the curriculum package; (Sharma, Figure 11, teaches 3rd party and independent providers, Examiner is interpreting as second client. Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users.) or,
wherein the generating a curriculum package capable of being released on a curriculum application platform comprises: in response to the running result of the experiment not meeting a preset experimental result, sending prompt information and the running result to the client, wherein the prompt information is used to prompt a user that the running result of the experiment does not meet the preset experimental result; (Sharma, Figure 34B, teaches selecting resources, unit, lesson, worksheets, etc. (Examiner is interpreting as experiment), element 3415a, teaches if it is approved (Examiner is interpreting as meets result of experiment) and upload again, element 3416, after modifications, element 3419, Examiner is interpreting as not meets the preset result as modifications are needed. Further, Sharma, Figure 31A and para 1112, teaches running a new analysis based on selected course resources);	adjusting the curriculum information according to a received adjustment instruction entered on the client to obtain adjusted curriculum information; and (Sharma, Figure 34B, teaches modifications (Examiner notes is adjustments));
in response to the running result of the experiment in the adjusted curriculum information meeting the preset experimental result, determining that a curriculum package corresponding to the adjusted curriculum information is the curriculum package capable of being released on the curriculum application platform (Sharma, Figure 34B, element 3418, teaches course resources available in the marketplace. Examiner notes the course resources are available are released. Further, Nanjing throughout teaches the experiment release module. See at least Nanjing, pages 1, 2, 4 and 7). 

Regarding Claim 5, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, after the generating, by the server, a curriculum package capable of being released on a curriculum application platform, the method further comprising: receiving an update instruction sent by the client for updating the curriculum information; updating the curriculum information of the curriculum package capable of being released on the curriculum application platform according to the update instruction to obtain an updated curriculum package; and (Sharma, para 0007, teaches updating the learning plans based on the analysis report to improve the problematic areas; Figure 22A, element 2201, teaches update learning tables; Figure 22B, teaches update lesson; para 0342, teaches learning plans are updated; para 0409, teaches Read/Update privilege...Based on the privileges, admin or any member of the project may create or update);
at least one of storing the updated curriculum package in a database, or releasing the updated curriculum package to the curriculum application platform; (Sharma, para 0008, teaches the virtual learning system includes a database storing instances of the virtual learning system, and a learning platform, coupled with the database.); or, 
after the generating a curriculum package capable of being released on a curriculum application platform, the method further comprising: at least one of reviewing the curriculum information of the curriculum package capable of being released on the curriculum application platform by using a preset lexical library, or sending a message indicating review of the curriculum package capable of being released on the curriculum application platform to a manager side; and (Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents; Sharma, Figure 11, element 1107, teaches approval by facilitators (Examiner is interpreting facilitators as managers));
at least one of releasing the curriculum package capable of being released on the curriculum application platform on the curriculum application platform in response to the curriculum information of the curriculum package capable of being released on the curriculum application platform passing the review, or, in response to receiving a notice, sent by the manager side, indicating that the curriculum package passes the review (Sharma, Figure 34B, element 3418, teaches course resources available in the marketplace after passing approval (review). Examiner notes the course resources are available are released. Further, Nanjing throughout teaches the experiment release module. See at least Nanjing, pages 1, 2, 4 and 7).

Regarding Claim 6, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, further comprising: receiving curriculum information of another curriculum package from a third client, wherein the client comprises a second client and the third client, a login account of the second client is the owner account of the curriculum package, and a login account of the third client is an owner account of the another curriculum package that is different from the curriculum package; (Sharma, Figure 11, teaches receiving content from 3rd party and independent providers. Examiner is interpreting as receiving from a third client. Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users with different permissions);
integrating the curriculum information of the another curriculum package with the curriculum package to obtain an integrated curriculum package; (Sharma, Figure 11, discloses integration of content from 3rd party and independent providers, integrated into content (curriculum) creation. Further, Examiner notes Sharma throughout teaches integrated education system, as it is the very title of the invention.);
receiving an editing instruction sent by the third client or the second client for editing the integrated curriculum package; and in response to the editing instruction for editing the integrated curriculum package, editing curriculum information of the integrated curriculum package (Sharma, Figure 34B, element 3419, teaches modifications (Examiner notes modifications is editing); para 0284, teaches customized and personalized learning plans...The personalized learning plans are provided with support of intelligent system-tutors, teachers and facilitators; para 0058, teaches IA modifies learning plans; para 0061, teaches multi-level approval process … modules to interact with each other and data entered through any module can be used by another module for modification; Further, para 0300, teaches the system is integrated the educational to modify as per their needs.).

Regarding Claim 7, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, wherein the curriculum information comprises an import instruction and an experimental procedure, wherein the running an experiment comprised in the curriculum information comprises: executing the import instruction to import a data package set required for running the experiment; and performing the experimental procedure based on the data package set on which the experimental procedure depends (Sharma, para 1162 and Figure 34B, teaches the resources are transferred (Examiner note: import in computing is transferring (software) from one system or machine to another) to the marketplace upon successful approval by the approvers. The resources are transferred using steps 3417 a-3417 e. At 3418, the course resources are now available in the marketplace. At 3418, the course resources are checked by the marketplace author for any modifications. At 3419, if any modifications are required, the step 3416 for uploading the course resources again is performed. The course resources are modified by the marketplace author and uploaded. After uploading the course resources based on the modifications, steps 3409-3415 are repeated. Further, Examiner notes Nanjing throughout teaches experimental teaching and curriculum).

Regarding Claim 8, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 1, wherein a running environment for running the experiment in the curriculum package in a case that the curriculum package is not released on the curriculum application platform is the same as a running environment for running the experiment in the curriculum package on the curriculum application platform (Nanjing, page 2, teaches experiment publication reality that module includes administrator has built up, certain a branch of instruction in school or all courses, having not issued (Examiner is interpreting not issued as not released). Further, Nanjing, page 4, teaches publication or the experimental resources list do not issue, each resource corresponds to an experiment of course, and teacher can test Commencement date and deadline is set in release module to issue experiment, or simulation is carried out in fact to some experiment by using docker container it tests, student can only see issued experiment).

Regarding Claim 9, Sharma teaches A computer-implemented curriculum package development method, comprising: obtaining, by a client, curriculum information of a curriculum package and sending the curriculum information to a server; (Sharma, Abstract, teaches an integrated education management method and system for a learning platform for users. Sharma, Figure 3B, E, teaches course setup with courses and course details; para 0060, 0064-0065, teaches servers);
wherein the method further comprises: sending, by the client, an invitation instruction to a cooperative development client to invite a user of the cooperative development client to develop the curriculum package together. wherein a login account of the cooperative development client is a cooperator account of a cooperator whose identity information meets a preset development condition. and the cooperator account has a different permission from an owner account of the curriculum package (Sharma, para 0480, teaches an online communication system amongst users; para 1134, teaches ‘Read/Edit only’ that allows the user to update the content uploaded; Sharma, Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users with different permissions…The system also allows different permission sets and profiles to specify objects and information that the users of the dynamic role can access; Figure 34A, element 3409e, teaches editing access; Figure 31A-B, teaches analysis and reports, and running new analysis based on selected course resources and units (Examiner is interpreting the analysis as parsing the information to obtain experimental information of the experiment (of the selected courses/units));
Yet Sharma does not appear to explicitly teach “in response to receiving a running instruction for an experiment comprised in the curriculum information, sending, by the client, the running instruction to the server; and receiving and displaying, by the client, a running result of the experiment comprised in the curriculum information of the curriculum package.”
In the same field of endeavor Nanjing teaches in response to receiving a running instruction for an experiment comprised in the curriculum information, sending, by the client, the running instruction to the server; and receiving and displaying, by the client, a running result of the experiment comprised in the curriculum information of the curriculum package (Nanjing, Abstract; page 2, discusses experiment function; page 7, teaches an experiment management module with experiment curriculum and whether the experiment had issues (Examiner notes result of the experiment), Further, Nanjing, Abstract and page 7, teaches experimental evaluation. Nanjing, page 4, teaches a result evaluation, including experiment release module, experiment supervision module, experimental evaluation module and achievement display module. Nanjing, Abstract and throughout teaches servers.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sharma with in response to receiving a running instruction for an experiment comprised in the curriculum information, sending, by the client, the running instruction to the server; and receiving and displaying, by the client, a running result of the experiment comprised in the curriculum information of the curriculum package as taught by Nanjing with the motivation to reduce any problems during environment deployment and to improve efficiency of teaching (Nanjing, page 6). The Sharma invention, now incorporating the Nanjing invention, has all the limitations of claim 9.

Regarding Claim 10, Sharma, now incorporating Nanjing, teaches the computer-implemented  method according to claim 9, comprising: in response to the running result not meeting a preset experimental result, receiving an adjustment instruction for the curriculum information, and sending the adjustment instruction to the server, to enable an adjusted curriculum package to be released on a curriculum application platform; or, (Sharma, Figure 34B, teaches selecting resources, unit, lesson, worksheets, etc. (Examiner is interpreting as experiment), element 3415a, teaches if it is approved (Examiner is interpreting as meets result of experiment) and upload again, element 3416, after modifications, element 3419, Examiner is interpreting as not meets the preset result as modifications are needed. Further, Sharma, Figure 31A and para 1112, teaches running a new analysis based on selected course resources. Sharma, Figure 34B, teaches modifications (Examiner notes is adjustments); or, 
in response to the running result meeting the preset experimental result, receiving a submission instruction for the curriculum package, and sending the submission instruction to the server, to enable the curriculum package to be released on the curriculum application platform (Sharma, Figure 34B, element 3418, teaches course resources available in the marketplace. Examiner notes the course resources are available are released. Further, Nanjing throughout teaches the experiment release module. See at least Nanjing, pages 1, 2, 4 and 7).

Regarding Claim 11, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 9, further comprising: displaying a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment; and (Sharma, Figure 36, discloses an interface of an educational layout; para 1167, teaches different modules and different stages of interfaces in the system. Further, Nanjing, page 8, teaches an active window experiment can be previewed.);
sending, to the server, a received modification instruction that is fed back based on the preview interface and is configured for modifying the curriculum information, to enable the server to modify the curriculum information of the curriculum package according to the received modification instruction (Sharma, para 0060, 0064-0065, teaches servers, Figure 34B, teaches modifications).

Regarding Claim 12, Sharma, now incorporating Nanjing, teaches the method according to claim 9, further comprising: sending, to the server, an update instruction for updating the curriculum information, to enable the server to update the curriculum information of the curriculum package according to the update instruction to obtain an updated curriculum package (Sharma, para 0060, 0064-0065, teaches servers; Figure 34B, teaches modifications; para 1134, teaches ‘Read/Edit only’ that allows the user to update content).

Regarding Claim 13, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 12, after the sending, by the client, an invitation instruction to a cooperative development client to invite a user of the cooperative development client to develop the curriculum package together, the method further comprising: in response to receiving invitation acceptance information sent by the cooperative development client, setting a development permission of the cooperative development client (Sharma, para 0416, teaches add new members to project (Examiner is interpretation as invitation instruction for cooperative development), and para 0417, teaches privilege access to project members and para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users…The system also allows different permission sets and profiles to specify objects and information that the users of the dynamic role can access; Sharma, para 0061, teaches collaboration tools and sharing methodologies.)

Regarding Claim 14, Sharma, now incorporating Nanjing, teaches the computer-implemented method according to claim 9, further comprising: sending curriculum information of another curriculum package to the server, wherein the another curriculum package is a curriculum package different from the curriculum package, and a login account of a current client is an owner account of the another curriculum package; (Sharma, para 0060, 0064-0065, teaches servers; Sharma, Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users…The system also allows different permission sets and profiles to specify objects and information that the users of the dynamic role can access; para 0057, discloses sharing customized learning contents in learning community. Examiner notes sharing learning contents is sending curriculum information of another curriculum package; Further, Sharma, Figure 5A, element 504b, teaches using curriculum created by another user through a sharing process);
receiving curriculum information of an integrated curriculum package returned by the server, wherein the integrated curriculum package is a curriculum package obtained after the curriculum information of the another curriculum package is integrated with the curriculum package; and (Sharma, Figure 5A, discloses course integration including curriculum courses (element 504) and courses created by another user through a sharing process (element 504b) and courses purchased (element 504c). Further, the entire Sharma invention throughout teaches integrated education management, as it is the very title of the invention);
sending, to the server, an editing instruction for editing the integrated curriculum package, to enable the server to edit the curriculum information of the integrated curriculum package (Sharma, para 0060, 0064-0065, teaches servers; Sharma, para 1134, teaches ‘Read/Edit only’ that allows the user to update the content uploaded; Figure 34A, element 3409e, teaches editing access).

Regarding Claim 15, Sharma teaches a curriculum package development apparatus for use in a server, comprising: a memory storing processor-executable instructions; and a processor configured to execute the stored processor-executable instructions to perform operations of: receiving curriculum information of a curriculum package from a client; (Sharma, Abstract, teaches an integrated education management method and system for a learning platform for users. Sharma, Figure 3B, E, teaches course setup with courses and course details. Sharma, para 0069, teaches support for all electronic devices like computers, Chromebooks, tablets and smart phones);
generating a curriculum package capable of being released on a curriculum application platform (Sharma throughout. See Sharma at least, Figure 11, teaches customized learning system. Sharma, para 0002, teaches systems and methods for integrating one or more software of the educational institute to create all-in-one software).
wherein the receiving curriculum information of a curriculum package from a client comprises: receiving an editing instruction sent by a first client for editing the experiment, wherein the client comprises the first client, a login account of the first client is a cooperator account of a cooperator whose identity information meets a preset condition, and the cooperator account has a different permission from an owner account of the curriculum package; and parsing the editing instruction to obtain experimental information of the experiment (Sharma, para 0480, teaches an online communication system amongst users; para 1134, teaches ‘Read/Edit only’ that allows the user to update the content uploaded; Sharma, Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users…The system also allows different permission sets and profiles to specify objects and information that the users of the dynamic role can access; Figure 34A, element 3409e, teaches editing access; Figure 31A-B, teaches analysis and reports, and running new analysis based on selected course resources and units (Examiner is interpreting the analysis as parsing the information to obtain experimental information of the experiment (of the selected courses/units));	Yet Sharma does not appear to explicitly teach “receiving a running instruction of the client and running an experiment comprised in the curriculum information; sending a running result of the experiment to the client.”	In the same field of endeavor Nanjing teaches receiving a running instruction of the client and running an experiment comprised in the curriculum information; sending a running result of the experiment to the client (Nanjing, Abstract; page 2, discusses experiment function; page 7, teaches an experiment management module with experiment curriculum and whether the experiment had issues (Examiner notes result of the experiment), Further, Nanjing, Abstract and page 7, teaches experimental evaluation. Even further, Nanjing, page 6, teaches online experiment platform middle school student.) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Sharma with receiving a running instruction of the client and running an experiment comprised in the curriculum information; sending a running result of the experiment to the client as taught by Nanjing with the motivation to reduce any problems during environment deployment and to improve efficiency of teaching (Nanjing, page 6). The Sharma invention, now incorporating the Nanjing invention, has all the limitations of claim 15.

Regarding Claim 16, Sharma, now incorporating Nanjing, teaches the apparatus according to claim 15, wherein the processor is configured to execute the stored processor-executable instructions to further perform operations of: generating a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment, and sending the preview interface to the client for display; (Sharma, Figure 36, discloses an interface of an educational layout; para 1167, teaches different modules and different stages of interfaces in the system. Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents. Further, Nanjing, page 8, teaches an active window experiment can be previewed.); or, 
in response to a received preview instruction, generating a preview interface for previewing at least one of a layout of the experiment or the running result of the experiment, and sending the preview interface to the client for display (Sharma, Figure 36, discloses an interface of an educational layout; para 1167, teaches different modules and different stages of interfaces in the system. Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents).

Regarding Claim 18, Sharma, incorporating Nanjing, teaches a curriculum package development apparatus for use in the client, comprising: a memory storing processor-executable instructions; and a processor configured to execute the stored processor-executable instructions to perform operations of claim 9 (Sharma, Figure 1; para 1196, discloses hardware, firmware, a processor, circuitry and/or a different device associated with the execution of software that includes one or more computer program instructions; para 0069, teaches computers, Chromebooks, tablets and smart phones).

Regarding Claim 19, Sharma, incorporating Nanjing, teaches a non-transitory computer storage medium having stored thereon computer executable instructions that, when executed by a processor of the server, cause the processor to perform operations of claim 1 (Sharma, Figure 1; para 1196, discloses hardware, firmware, a processor, circuitry and/or a different device associated with the execution of software that includes one or more computer program instructions; para 0069, teaches computers, Chromebooks, tablets and smart phones).

Regarding Claim 20, Sharma, incorporating Nanjing, teaches a non-transitory computer storage medium having stored thereon computer executable instructions that, when executed by a processor of the client, cause the processor to perform operations of claim 9 (Sharma, Figure 1; para 1196, discloses hardware, firmware, a processor, circuitry and/or a different device associated with the execution of software that includes one or more computer program instructions; para 0069, teaches computers, Chromebooks, tablets and smart phones).
Regarding Claim 21, Sharma, incorporating Nanjing, teaches the apparatus according to claim 15, wherein the generating a curriculum package capable of being released on a curriculum application platform comprises: receiving a curriculum package submission instruction sent by a second client to generate the curriculum package capable of being released on the curriculum application platform, wherein the client comprises the second client, and a login account of the second client is the owner account of the curriculum package; (Sharma, Figure 11, teaches 3rd party and independent providers, Examiner is interpreting as second client. Figure 2C, teaches User Roles and Access; para 0070, teaches the user roles and access group allows to create multiple roles and different access types for different users.);	or, wherein the generating a curriculum package capable of being released on a curriculum application platform comprises: in response to the running result of the experiment not meeting a preset experimental result, sending prompt information and the running result to the client, wherein the prompt information is used to prompt a user that the running result of the experiment does not meet the preset experimental result; (Sharma, Figure 34B, teaches selecting resources, unit, lesson, worksheets, etc. (Examiner is interpreting as experiment), element 3415a, teaches if it is approved (Examiner is interpreting as meets result of experiment) and upload again, element 3416, after modifications, element 3419, Examiner is interpreting as not meets the preset result as modifications are needed. Further, Sharma, Figure 31A and para 1112, teaches running a new analysis based on selected course resources);	adjusting the curriculum information according to a received adjustment instruction entered on the client to obtain adjusted curriculum information; and (Sharma, Figure 34B, teaches modifications (Examiner notes is adjustments));	in response to the running result of the experiment in the adjusted curriculum information meeting the preset experimental result, determining that a curriculum package corresponding to the adjusted curriculum information is the curriculum package capable of being released on the curriculum application platform (Sharma, Figure 34B, element 3418, teaches course resources available in the marketplace. Examiner notes the course resources are available are released. Further, Nanjing throughout teaches the experiment release module. See at least Nanjing, pages 1, 2, 4 and 7).
Regarding Claim 22, Sharma, incorporating Nanjing, teaches the apparatus according to claim 15, after the generating a curriculum package capable of being released on a curriculum application platform, the operations further comprising: receiving an update instruction sent by the client for updating the curriculum information; updating the curriculum information of the curriculum package capable of being released on the curriculum application platform according to the update instruction to obtain an updated curriculum package; and (Sharma, para 0007, teaches updating the learning plans based on the analysis report to improve the problematic areas; Figure 22A, element 2201, teaches update learning tables; Figure 22B, teaches update lesson; para 0342, teaches learning plans are updated; para 0409, teaches Read/Update privilege...Based on the privileges, admin or any member of the project may create or update);	at least one of storing the updated curriculum package in a database or releasing the updated curriculum package to the curriculum application platform; (Sharma, para 0008, teaches the virtual learning system includes a database storing instances of the virtual learning system, and a learning platform, coupled with the database.); or, 	after the generating a curriculum package capable of being released on a curriculum application platform, the operations further comprising: at least one of reviewing the curriculum information of the curriculum package capable of being released on the curriculum application platform by using a preset lexical library or sending a message indicating review of the curriculum package capable of being released on the curriculum application platform to a manager side; and (Sharma, para 0480, teaches it is known in the art to have an online communication system amongst users including users/faculties/students/parents; Sharma, Figure 11, element 1107, teaches approval by facilitators (Examiner is interpreting facilitators as managers));	at least one of releasing the curriculum package capable of being released on the curriculum application platform on the curriculum application platform in response to the curriculum information of the curriculum package capable of being released on the curriculum application platform passing the review or, in response to receiving a notice, sent by the manager side, indicating that the curriculum package passes the review (Sharma, Figure 34B, element 3418, teaches course resources available in the marketplace after passing approval (review). Examiner notes the course resources are available are released. Further, Nanjing throughout teaches the experiment release module. See at least Nanjing, pages 1, 2, 4 and 7).

Response to Arguments
Applicants arguments filed on 07/28/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Applicant remarks:
	“Applicant respectfully traverses the 35 U.S.C.§ 101 rejection and respectfully submits that the amended claims are not directed to mental processes, because although the present invention relates to online teaching, the claims are related to communication between a server and a client, both of which are physical devices, and the communication or interaction between physical devices (rather than interactions between people as interpreted by the examiner) cannot be implemented in a human brain.”	With respect to Applicants remarks “the amended claims are not directed to mental processes”, Examiner notes the claims fall under at least the abstract grouping of: certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). The claims are directed to receiving curriculum information of a curriculum package from a client, running an experiment of the curriculum, and sending the result to the client, which is a clear business relation, and one of certain methods of organizing human activity. Because the claimed invention falls within at least the abstract grouping of organizing human activity, the claims are directed to an abstract idea.	With respect to Applicants remarks on a practical application, Examiner has reviewed Applicants claims and specification, and has found the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Spec Figure 5 and page 36, which recites “FIG 5 is a schematic structural diagram of a computer device according to an embodiment of the disclosure. As shown in FIG. 5, a hardware entity of Computer Device 500 includes Processor 501, Communications Interface 502, and Memory 503. Processor 501 generally controls overall operation of Computer Device 500. Communications Interface 502 can enable the computer device to communicate with another terminal or server over a network. Memory 503 is configured to store an instruction and application executable by Processor 501, and may further cache to-be-processed or processed data (such as image data, audio data, voice communication data, and video communication data) of modules in Processor 501 and Computer Device 500. The operation may be implemented by flash or a random-access memory (RAM).” The specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.	
 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the rejections in light of the most recent claim amendments.		With respect to Applicants remarks (remarks page 13) “As can be seen, in Sharma, a user can update (or edit) the content uploaded by himself/herself. That is to say, the user (account) uploading the content is the same as the user (account) updating (or editing) the content. It can be appreciated that the same user account has the same permission” and remarks page 14, “in Nanjing, the account uploading the content and the account modifying the content are the same, that is, the account of the administrator. It can be appreciated that the same administrator account has the same permission.” Examiner respectfully disagrees.  See at least Sharma, Figure 2C and para 0070, teaches creating user roles and different access types for different users that allows different permission sets and profiles to specify objects and information that the user of the dynamic roles can access. Therefore, Applicants remarks are found unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mark et al. US 2007/0202482 A1 – discussing system for selecting and managing course materials utilizes websites having faculty, administrator, and publisher services pages.
Heffernan et al. US 2008/0254437 A1 – discussing Automated analysis and reporting of experimental tutorials developed by teachers.
Kapoor US 2015/0012454 A1 – discussing a learning management system
Piper US 2016/0163211 A1 – discussing generating educational course material according to presentation rules. A course model creation engine retrieves course objectives, course outlines, and the mapping of those to each other to create a course model. A course component creation engine retrieves course content and presentation rules to create the course components. A publication engine published the course material in compliance with the presentation rules.
Lawlor US 2009/0049077 A1 – discussing a computer based system and method for the creation and access of dynamic course content and associated media products.
Shin et al. US 2004/0234934 A1 – discussing para 0027, access to authored assets increases the number of options for the users of the electronic curriculum, thus enhancing the educational value of the system. The asset provider can make authored assets available for other users by uploading the authored assets to servers of the system.
HARRIS et al. US 2019/0385471 A1 – discussing a query is executed identifying a remediation curriculum activity associated with the initial curriculum activity and a first graphical user interface is encoded including an identification of the learner and a first user interface element configured to cause the server hardware computing device to modify a lesson plan of the learner to include the remediation curriculum activity.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  /SANGEETA BAHL/Primary Examiner, Art Unit 3629